NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    CRYSTAL CARIMBOCAS, Appellant.

                             No. 1 CA-CR 15-0111
                              FILED 5-3-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR2011-006332-002 DT
               The Honorable Warren J. Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                          STATE v. CARIMBOCAS
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Crystal Carimbocas has advised us that she has been unable to discover any
arguable questions of law after searching the entire record, and has filed a
brief requesting us to conduct an Anders review of the record. Carimbocas
did not take the opportunity to file a supplemental brief. We find no
reversible error.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2             Emergency services responded to a call reporting that a child
was not breathing. The child was transported to the hospital, where she
was pronounced dead. Subsequent medical exams and an autopsy
revealed that the child’s death was caused by blunt force trauma of the head
and torso. The examinations also revealed that she had experienced severe
physical trauma, including multiple external injuries; skull and rib
fractures; a fractured pelvic bone; brain trauma; and extensive damage to
her internal abdominal organs.

¶3           One of the decedent’s siblings reported that Carimbocas’
fiancée had physically abused the child, and Carimbocas and her fiancée
were arrested and charged. She was indicted for first degree murder, and
two counts of child abuse, all dangerous crimes against children and
domestic violence offenses.2


1 We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).
2 Carimbocas’ case was severed from her fiancée’s before trial. Both were

tried at the same time, but each with a different jury. See Hedlund v. Sheldon,
173 Ariz. 143, 840 P.2d 1008 (1992) (affirming the use of dual jury
procedure).

                                       2
                           STATE v. CARIMBOCAS
                             Decision of the Court

¶4             Carimbocas pled not guilty, and went to trial. During trial,
she made an unsuccessful Rule 20 motion, and was convicted on all counts.
She was subsequently sentenced to life in prison with the possibility of
release after 35 years for first degree murder, 28 years for one child abuse
count, and 13 years for the other; all consecutive to each other. She was also
given 1351 days of presentence incarceration credit.

¶5            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).3

                                 DISCUSSION

¶6             We have read and considered the opening brief, and have
searched the entire record for reversible error. We find none. See Leon, 104
Ariz. at 300, 451 P.2d at 881.

¶7            All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. The record, as presented, reveals that
Carimbocas was represented by counsel at all proceedings, from her
arraignment through sentencing. The trial court managed the two-jury case
with a deft hand to ensure that Carimbocas’ jury only heard evidence that
was material, and not evidence that only pertained to her co-defendant.
The jury was properly instructed at the end of the case. And the sentences
imposed were within the statutory limits.

¶8             After this decision is filed, counsel’s obligation to represent
Carimbocas in this appeal has ended. Counsel must only inform her of the
status of the appeal and her future options, unless counsel identifies an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Carimbocas may, if desired, file a motion for reconsideration or
petition for review pursuant to the Arizona Rules of Criminal Procedure.




3   We cite the current version of the statutes unless otherwise noted.

                                        3
                     STATE v. CARIMBOCAS
                       Decision of the Court

                         CONCLUSION

¶9           Accordingly, we affirm Carimbocas’ convictions and
sentences.




                             :ama




                                4